DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted that the status identifier for claim 20 is incorrect because claim 20 was withdrawn from consideration due to a restriction requirement mailed on 8/22/2019. The examiner inadvertently included claim 20 in the 112(b) rejection; however, claim 20 should not be considered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

MPEP 2173.05(i)     Negative Limitations states:
 	The current view of the courts is that there is nothing inherently ambiguous or uncertain about a negative limitation. So long as the boundaries of the patent protection sought are set forth definitely, albeit negatively, the claim complies with the requirements of 35 U.S.C. 112, second paragraph. Some older cases were critical of negative limitations because they tended to define the invention in terms of what it was not, rather than pointing out the invention. Thus, the court observed that the limitation “R is an alkenyl radical other than 2-butenyl and 2,4-pentadienyl” was a negative limitation that rendered the claim indefinite because it was an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953).
 	A claim which recited the limitation “said homopolymer being free from the proteins, soaps, resins, and sugars present in natural Hevea rubber” in order to exclude the characteristics of the prior art product, was considered definite because each recited
limitation was definite. In re Wakefield, 422 F.2d 897, 899, 904, 164 USPQ 636, 638,
641 (CCPA 1970). In addition, the court found that the negative limitation “incapable of

of the patent protection sought were clear. In re Barr, 444 F.2d 588, 170 USPQ 330
(CCPA 1971).
 	Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP  § 2163 - §  2163.07(b) for a
discussion of the written description requirement of 35 U.S.C. 112, first paragraph.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The limitation in claim 23 is already claimed in the parent claim 1, thus, claim 23 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3,7,11-13,21,23,24,26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kass (WO 2014/184277 as cited on form PTO-1449) in view of Chen et al. (US 20100287830 A1).
For claim 1, Kass teaches a method for the production of milk with a high native vitamin D3 content, said method comprising providing a roofed enclosure (2) including at least one luminaire comprising one lamp (1) that is a full spectrum lamp (1; the lamp emits VIS, UV-A, UV-B, thus, full spectrum) which emits VIS radiation (the natural light as stated throughout), UV-A radiation and UV-B radiation (as listed on pages 8-9), exposing at least one lactating animal to the full spectrum including the VIS, UV-A and UV-B radiation (page 2, lines 25-29, page 4, lines 19-35, page 10, lines 6-15); and milking the animal (page 10, lines 6-15, discusses milking of the cows). 
Kass further teaches the result testing show the content of vitamin D3 increases from about 3 ng/ml to about 25 ng/ml (page 10, lines 13-15). This is similar or within the range of vitamin D3 as stated by applicant on page 2, lines 21-30 of the specification with the range of 1.5 µg/100 ml to above 4 µg/100 ml, which translates to a range of 15 ng/ml to 40 ng/ml, which 25 ng/ml of Kass is in the range. With the similar result in Kass as in applicant’s invention, it would be implied that Kass has to incorporate an irradiation intensity in the formulation somehow to get the result. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to expose at least one lactating animal to the UV-A and the UV-B radiation for between 6 and 22 hours daily in the method of Kass, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the amount of vitamin D3 one wishes to achieve in the milk) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a UV-B radiation component in an emission spectrum of the lamp is at least 0.2% of an irradiation intensity of the lamp and less than 5% of the irradiation intensity of the lamp in the method of Kass, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the amount of vitamin D3 one wishes to achieve in the milk) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the radiation component 
Chen et al. a full spectrum simulation apparatus for developing biological growth in organism comprising a full spectrum illumination device being either a full spectrum fluorescent tubes or full spectrum LEDs for developing biological growth of the organism (para. 0052), which indicates that the two types are equivalent types of full spectrum illumination or lamp device. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the full spectrum LEDs as used in Kass with full spectrum fluorescent tubes as taught by Chen et al., since a simple substitution of one known equivalent element for another would obtain predictable results (both types of lamp would result in providing full spectrum transmission of light to the organism). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). 
	For claim 3, Kass as modified by Chen et al. teaches the method as described in the above, and further teaches wherein the native vitamin D3 content of the milk is increased (page 10, lines 12-15 of Kass).  
	For claim 7, Kass as modified by Chen et al. teaches the method as described in the above; however, Kass as modified by Chen et al. is silent about wherein the UV-B radiation component in the emission spectrum of the lamp is at least 0.5% of the irradiation intensity of the lamp.  It would have been obvious to one having ordinary skill 
	For claim 11, Kass as modified by Chen et al. teaches the method as described in the above, and further teaches wherein a daily rhythm of the animal is divided into a day phase with a first light regimen and a night phase with a second light regimen, the luminaire being employed for illumination purposes at least for some time during the day phase (page 10 of Kass discusses the lamp being on 30 minutes for every 24 hours, which would cover day and night regimen).
For claim 12, Kass as modified by Chen et al. teaches the method as described in the above, and further teaches wherein the light source used for the night phase is an LED lamp (Kass uses LED lamp so page 10 discusses the lamp being on 30 minutes for every 24 hours which would cover usage for the night phase) or a sodium vapor lamp.  Note that this claim depends on claim 24 as discussed below. 
	For claim 13, Kass as modified by Chen et al. teaches the method as described in the above, and further teaches wherein the animal is a sheep, a goat or a cow (page 10 of Kass, the cow is the milking animal).

	For claim 23, Kass as modified by Chen et al. teaches the method as described in the above, and further teaches wherein the lamp is a full-spectrum lamp (as stated in claim 1).
	For claim 24, Kass as modified by Chen et al. teaches the method as described in the above, and further teaches wherein a daily rhythm of the animal is divided into a day phase with a first light regimen and a night phase with a second light regimen (Kass uses LED lamp so page 10 discusses the lamp being on 30 minutes for every 24 hours which would cover usage for the night phase), and wherein a light source which emits light in a wavelength range of 500 nm or more with essentially no light in the wavelength range below 500 nm is employed during the night phase (page 8 of Kass teaches wavelength range of min and max, which are within applicant’s range).
	For claim 26, Kass as modified by Chen et al. teaches the method as described in the above, and further teaches wherein the VIS radiation is from 380 to 700nm (see pages 8-9 of Kass for lamp type and lamp assembly), the UV-A radiation is from 315 to 380nm (see pages 8-9 of Kass for lamp type and lamp assembly), and the UV-B radiation is from 280 to 315nm (see pages 8-9 of Kass for lamp type and lamp assembly). However, Kass as modified by Chen et al. is silent about wherein the UV-A radiation is between at least 0.5% and less than 20% of the irradiation intensity of the lamp. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the UV-A radiation of Kass as 
For claim 27, Kass as modified by Chen et al. teaches the method as described in the above, but is silent about wherein the lamp includes fluorescent substances which generate, via physico-chemical processes, visible radiation in a wavelength range from 380 to 780 nm, UV radiation in a wavelength range of from 280 to 380 nm and in a wavelength range below 280 nm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the lamp of Kass as modified by Chen et al. with fluorescent substances which generate, via physico-chemical processes, visible radiation in a wavelength range from 380 to 780 nm, UV radiation in a wavelength range of from 280 to 380 nm and in a wavelength range below 280 nm, depending on the irradiation level from each of the radiation that affects the amount of vitamin D3 one wishes to achieve in the milk. 
For claim 28, Kass as modified by Chen et al. teaches the method as described in the above, wherein Kass as modified by Chen et al. (emphasis on Chen et al. since they were relied on for the full spectrum fluorescent lamp) further teaches the lamp is a three-band lamp which generates white light by mixing red, green and blue-emitting radiation (para. 0032 of Chen; noting that although Chen discusses LEDs in this paragraph, para. 0052 stated that LEDs can be replaced by fluorescent tubes, which would have the same criteria of red, green, and blue being selected). However, Kass as .	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kass as modified by Chen et al. as applied to claim 1 above, and further in view of Fields et al. (US 4755711 A).
 	For claim 2, Kass as modified by Chen et al. teaches the method as described in the above, but is silent about wherein the at least one luminaire includes a lamp cover comprised of quartz glass, borosilicate glass, polymethyl methacrylate, polymethylpentene, fluorinated ethylene propylene, or polytetrafluoroethylene, said lamp cover being permeable to UV-B radiation having a wavelength of 300 nm.  
Fields et al. teach a luminaire comprising a lamp cover (81) which is permeable to UV-B radiation of a wavelength of 300 nm (the cover of Fields et al. is made of the same material, i.e. borosilicate glass, as applicant, thus, would allow UV-B radiation to permeate), the lamp cover being comprised of quartz glass, borosilicate glass (col. 7, lines 30-32, 60-68), polymethyl methacrylate, polymethylpentene, fluorinated ethylene propylene or polytetrafluoroethylene.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a lamp cover as taught by Fields et al. in the luminaire of Kass as modified by Chen et .  	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kass as modified by Chen et al. as applied to claim 1 above, and further in view of SRLight (EP 2573799 as cited on form PTO-1449).
 	For claim 9, Kass as modified by Chen et al. teaches the method as described in the above, but is silent about wherein the fluorescent lamp is a low-pressure discharge lamp and the method employs no LED lamp.  
	SRLight teaches using a fluorescent lamp that is a low-pressure discharge lamp (page 2, lines 45-58). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a low-pressure discharge lamp as taught by SRLight for the lamp in the method of Kass as modified by Chen et al., depending on the user’s preference to select a light source that is low in power, hence, reduce cost, or the selection of light source would depend on the degree of vitamin D3 desired for the animal in the housing.
st rejection above for this limitation that is not supported in applicant’s specification. 
Claims 10, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kass as modified by Chen et al. as applied to claim 1 above, and further in view of Dekker et al. (WO 2010016009 A1).
 	For claim 10, Kass as modified by Chen et al. teaches the method as described in the above, but is silent about wherein the fluorescent lamp including at least one luminescent substance selected from strontium borophosphate: Eu, strontium magnesium phosphate:Sn, barium magnesium aluminate:Ce, and lanthanum phosphate:Ce.  
	Dekker et al. teach a lamp comprising lanthanum phosphate:Ce (page 3, lines 6-7). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ lanthanum phosphate:Ce as taught by Dekker et al. for the lamp of Kass as modified by Chen et al., in order to create a high efficiency VIS-UV lamp that include luminescent substance that blends well therein (page 3, lines 5-11 of Dekker et al.).
	For claim 29, Kass as modified by Chen et al. and Dekker et al. teaches the method as described in the above, but is silent about wherein the lamp includes fluorescent substances for UV-B selected from SrAl12O19:Ce, LaB3O6:Bi,Gd or LaPO4:Ce. It would have been obvious to one having ordinary skill in the art before the 12O19:Ce, LaB3O6:Bi,Gd or LaPO4:Ce as the preferred fluorescent substances in the method of Kass as modified by Chen et al. and Dekker et al., depending on the degree of irradiation intensity the user wishes to apply to the organism. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kass as modified by Chen et al. as applied to claim 1 above, and further in view of Courcelle (US 20120262917 A1).
 	For claim 14, Kass as modified by Chen et al. teaches the method as described in the above, but is silent about wherein the luminaire is dust-proof and protected against strong water jets.  
	Courcelle teaches a luminaire being dust-proof and protected against strong water jets (para. 0089-0091), the luminaire having an IP 65 rating (para. 0092,0093,0096). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the luminaire of Kass as modified by Chen et al. be dust-proof and protected against strong water jets, the luminaire preferably having an IP 65 rating as taught by Courcelle, in order to protect the luminaire from dust and water. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kass as modified by Chen et al. and Fields et al. as applied to claims 1-2 above, and further in view of Courcelle (as above).
	For claim 15, Kass as modified by Chen et al. and Fields et al. teaches the method as described in the above, and further teaches the lamp cover is fixed to a 
	In addition to the above, Courcelle further teaches a lamp cover being fixed to a housing of the luminaire (as shown in the figures, self-explanatory), and a seal (para. 0061,0072,0090,0092, discuss a seal) being arranged between the lamp cover and the housing. In addition, it appears that para. 0096 of Courcelle teaches talcum powder cannot penetrate the luminaire if “6” IP rating is used, which indicates that talcum can be somehow used in the luminaire but one would not want talcum to enter the luminaire chamber, thus, would need to IP rating of “6”. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a seal with talcum as taught by Courcelle applied thereto being arranged between the lamp cover and the housing of Kass as modified by Chen et al. and Fields et al. in order to reduce damage to the seal. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kass as modified by Chen et al. as applied to claim 1 above, and further in view of Rantala (US 20150325764 A1). 
 For claim 22, Kass as modified by Chen et al. teaches the method as described in the above, but is silent about wherein the lamp has a color rendering index of greater than 40.
Rantala teaches considering color rendering index of 50 or higher (para. 0056) for increase of milk production (para. 0096). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have .
Response to Arguments
Applicant's arguments filed 4/5/2021 have been fully considered but they are not persuasive.  Applicant argued the following:
KASS does not disclose "one lamp" producing VIS radiation, UV-radiation and UV-B-radiation. Kass requires at least two lamps. Moreover, embodiments 1-4 of KASS are multiple LED lamps while embodiment 5 is multiple LED lamps and an IR light bulb. This is a clear teaching away from a one lamp full spectrum approach.

	Kass teaches one lamp assembly 1 that can be used in the invention, thus, clearly, this constitute “one lamp”. A lamp can have multiple bulbs, or in the case of Kass, multiple LEDs in the lamp. Each LED or light-emitting diode is not individually called “a lamp”. 
In addition, Clearly from Kass, Kass stated “a lamp 1 comprising a housing 2 with a heat conducting plate 3 on which LEDs 4 are attached”, which “a lamp” is one lamp, and on page 5, line 26, of Kass, Kass clearly stated ONE or more lamps, thus, meeting the claimed limitation. 
Furthermore, clearly from applicant’s specification, on page 6, one lamp is made of a plurality of LEDs, which is similar to Kass. 
Moreover, applicant stated in the specification that the invention has at least one luminaire comprising a lamp, which means that there can be more than one luminaire, each comprising a lamp, which mean the invention has more than one lamps. Also, 
	Lastly, one lamp of Kass can multiple bulbs therein as stated on page 8, thus, each of the different type of bulbs for different wavelength result in a full spectrum approach. 
Similarly, in the examples, the UV lamps are turned on for only 30 minutes which is indicative of common UV lamps having a detrimental effect on prolonged exposure. The exposure from an UV lamp does not depend on the fact that an additional lamp emitting VIS is turned on or off. In a full spectrum lamp there is no "dilution" of the radiation. Rather the effect is additive. This is a clear teaching away from a one lamp full spectrum approach.

	As stated in the above comment, Kass teaches one lamp full spectrum approach, thus, please see the examiner’s comment above. In addition, the duration of time which the lamp or lamps are left on or off depends on the amount of vitamin D3 one wishes to achieve in the milk, thus, one of ordinary skill in the art based on routine testing and general experimental conditions would leave the lamp on for 6 and 22 hours or 30 minutes or whatever as desired for the exposure time. 
According to the present invention, a light irradiation of 6 to 22 hours per day is effected. This is possible since a significant but not too high UV B proportion is included in the lamp. This is contrary to the teaching of KASS discussing the use of UV lamps with much shorter irradiation times. The relatively short times of irradiation by KASS result from the use of UV specific lamps since a longer exposure to UV lamps emitting predominantly UV radiation will cause damage to the animals.

	While the excerpts provided by applicant may state 30 minutes exposure time, Kass does not limit to 30 minutes only because throughout Kass’s specification, he gave various exposure times for examples but it does not mean that he limits to those hours only. For example, from page 6 of Kass, he said that for an example, the lamp can be on 2-3 hours and the natural light can be on the entire day. Another example, 
Applicant submits that the skilled artisan cannot arrive at the presently claimed invention through "routine testing" because KASS teaches away from the claimed invention. Moreover, Kass requires separate visible and UV lamps.

	As stated in the above, Kass teaches a full spectrum lamp, thus, please see the above comments. It is routine testing and general experimentation for one of ordinary skill in the art to determine the exposure time based on the amount of vitamin D3 the user wishes the animal to absorb.
The merit achieved by the inventive method is that it achieves 1) an improved vitamin D content in the milk but also at the same time 2) an improved milk yield and 3) improved animal health. The technical effects have been evidenced in the application as filed and the Declaration of Tony Gnann. Kass does not mention improved milk yield or improved animal health.

 	Claim 1 does not call for an improved milk yield, thus, applicant’s argument is mooted. While claim 21 calls for milk yield improvement, Kass teaches the same method and lamp device, thus, using the same method with the same equipment would result in the same conclusion of improvement of milk yield. In addition, applicant stated on page 19 that milk yield is “possible” depending on the user of a full spectrum lamp, which a full spectrum lamp is being used in Kass, thus, the result of increase milk yield would be possible (as applicant said “possible to increase the milk yield…” per page 19. Furthermore, applicant failed to show further data that milk yield is not influence by the food the animal eat, the nutrition for the animal, the stress state of the animal, etc., for all these factors also involved in an increase or decrease milk yield. Thus, there is not 
 	As for the Declaration of Tony Gnann comment, the examiner has addressed the declaration in the non-final Office action mailed on 11/4/2020, thus, please see the Office action. 
Nothing in the MPEP suggests that the use of preferred ranges in a specification diminish evidence of unexpected results. In this context, as explained fully above, Applicant has convincingly demonstrated unexpectedly beneficial results are achieved when using the full spectrum lamp as claimed herein. Moreover, the demonstrated results cannot be achieved using the required high intensity UV emission lamp of Kass.

	It is unclear as to where applicant derived at the fact that “Nothing in the MPEP suggests that the use of preferred ranges in a specification diminish evidence of unexpected results.”? Applicant stated that applicant has evidence of unexpected results in the ranges as claimed but the examiner has not find any of these evidence being presented. While applicant submitted the declaration, as stated in the non-final Office action mailed on 11/4/2020, the declaration failed to provide sufficient evidence for unexpected result as stated in MPEP 716.02. Please see the non-final Office action mailed on 11/4/2020.
Applicant notes that routine experimentation and testing using the Kass system cannot achieve the benefits of the presently claimed invention because Applicants claimed invention requires departure from the two lamp, high intensity UV system disclosed by Kass as critical.

 	Applicant’s argument regarding one or two lamps has been addressed in the above, thus, please see above. It is noted that applicant’s invention is not limited to one lamp only, which is clearly demonstrated throughout applicant’s specification. 

Applicant submits that the understanding of Kass that too much UV radiation can be harmful is not a recognition that using the presently claimed full spectrum lamp can actually reduce veterinarian expense.

	The argument appears to be the same as above regarding full spectrum, thus, please see the examiner’s comments above. 
Recognizing that UV irradiation can be damaging does not suggest the use of a full spectrum lamp with an effective UV range of emission that can be used for hours during the day. The Kass emphasis on using an intense UV source for only minutes each day teaches away from the present invention.

	The argument appears to be the same as above regarding the exposure hours, thus, please see the examiner’s comments above.
Since KASS does not use a full spectrum lamp with enhanced UV emission, the Examiner has no support for this allegation. Inventive examples 8-12 demonstrate an increase in milk yield (by over 5%) and improved health of the animals (farm's veterinary expenditure dropped) (para. [0090]).

The argument appears to be the same as above regarding full spectrum, thus, please see the examiner’s comments above.
Furthermore, KASS does not disclose an increased milk yield. The Examiner points to page 10, lines 12-15, of KASS. However, it is evident that this passage of KASS refers to an increase in the vitamin D content of the milk and not to an increased milk yield.

The argument appears to be the same as above regarding milk yield, thus, please see the examiner’s comments above.
As fully articulated above, Kass does not use a full spectrum lamp with the requisite UV-B intensity. Therefore, the Examiner cannot conclude that Kass would necessarily achieve the claimed increase in milk yield.

The argument appears to be the same as above regarding full spectrum, thus, please see the examiner’s comments above. The UV-A,B intensities can be seen on pages 8-9 of Kass, wherein Kass stated that any combination of the lamp types or bulbs can be used in A LAMP assembly.
Applicant notes that all claims in the present application are method claims! The Examiner cannot ignore these limitations by relying on case law established for apparatus claims.

 	Case laws are not only for apparatus claims as stated by applicant. Case laws pertain to all types of claims that pertain to the subject matter and not just for apparatus claims only. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kass in view of SRLight (EP 2573799). Applicant notes that SRLight does not disclose a full spectrum fluorescent lamp with Applicants claimed UV-B emission. Furthermore, Applicant notes that the combination of Kass and SRLight necessarily requires the presence of an LED.

  	SRLight was not relied on for full spectrum fluorescent lamp with UV-B emission because Kass already teaches a full spectrum lamp with UV-B emission. SRLight was relied on for a low-pressure discharge lamp, which is known for fluorescent lamp. Noting that Chen et al. are relied on for the fluorescent lamp as stated in the above. 
Applicant respectfully requests the Examiner to explain how an Eu,Mn activated barium magnesium aluminate teaches the claimed Ce activated material.

	The examiner has relied on Dekker et al. for the fluorescent substance as stated in the above, thus, please see the above. 
The Examiner is respectfully requested to explain how the Courcelle dust-proof luminaire teaches "a seal with talcum arranged between the lamp cover and the housing".

	The rejection did not refer to the talcum. As stated, Courcelle teaches a luminaire being dust-proof and protected against strong water jets (para. 0089-0091), the luminaire having an IP 65 rating (para. 0092,0093,0096). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the luminaire of Kass be dust-proof and protected against strong water jets, the luminaire 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643